PIanna, J.
In this case, the whole record consists of but a certified order of the Common Pleas Court overruling a motion made by the appellant. That entry states that the defendant represented by her petition that she was indicted for grand larceny by the grand jury, and was then in jail, and that she voluntarily, in writing, submitted to the jurisdiction of the Court, and moved to be tried upon said charge, -which motion was overruled, and defendant excepted.
Neither the indictment nor the written offer of submission are in the record.
There was nothing, so far as this record shows, before the Court to enable it to act understandingly in granting such motion; and, therefore, the ruling was correct.
Per Cwiam.
The judgment is affirmed with costs.